Exhibit 10.3

AMENDMENT TO LETTER AGREEMENT

This Agreement (the “Amendment”) is entered into by and between Daniel Gaudreau
(the “Executive”) and Actuate Corporation, a Delaware corporation (the
“Company”) as of December 5, 2014.

WHEREAS, on or about the date hereof, the Company is entering into an Agreement
and Plan of Merger (the “Merger Agreement”) with Open Text Corporation, a
Canadian corporation (“Parent”), and certain other parties, pursuant to which a
subsidiary of Parent will merge with and into the Company (the “Merger”).

WHEREAS, in connection with and contingent on the effectiveness of the Merger
(the “Effective Time”), the Company and the Executive have agreed to amend that
certain letter agreement, dated as of July 24, 2014 by and between the Company
and the Executive (the “Prior Agreement”).

NOW, THERFORE, in consideration of the foregoing premises and for good and
valuable consideration, receipt of which is hereby acknowledged, the Executive
and the Company, intending to be legally bound, hereby agree as follows:

 

  1. Terms used but not defined herein shall have the meanings ascribed to them
in the Prior Agreement.

 

  2. At, and subject to the occurrence of, the Effective Time, the Executive
shall be deemed to have an Involuntary Termination for all purposes under the
Prior Agreement without any requirement for the Executive to provide notice to
the Company, or resign, and regardless of whether the Executive’s employment
with the Company is actually terminated at such time, and all references to the
‘date of termination’ or similar references in the Prior Agreement shall, for
purposes of determining the consequences of the deemed Involuntary Termination,
be deemed to refer to the Effective Time; provided, that the date the Executive
actually terminates employment with the Company or its affiliates (for any
reason) shall be deemed to be the date of termination for purposes of “Part
Two—Section 3 (Continued Health Coverage)” of the Prior Agreement.

 

  3. For the avoidance of doubt, the Executive must execute and not revoke the
Required Release in order to receive any Change in Control Severance Benefits in
connection with the Executive’s deemed Involuntary Termination.

 

  4. At the Effective Time, the Executive shall have no other rights under the
Prior Agreement, other than the rights to receive the payments and benefits to
which the Executive is entitled to upon the Executive’s deemed Involuntary
Termination (as described in this Amendment and subject to the terms and
conditions of the Prior Agreement as amended by this Amendment), and the
Executive shall not thereafter be entitled to any payments or benefits under the
Prior Agreement or any severance payments or severance benefits under any other
plan, policy or arrangement of the Company or its affiliates in which he may
otherwise be entitled to participate, notwithstanding anything to the contrary
in any such other plan, policy or arrangement. For the avoidance of doubt, the
Executive shall be entitled to any payments under any vested restricted stock
units subject to a deferral election.



--------------------------------------------------------------------------------

  5. Each Company restricted stock unit that is subject to performance-based
vesting conditions and held by the Executive as of the date hereof and as set
forth on Section 2.08(c)(ii) of Company’s Disclosure Schedules to the Merger
Agreement (the “Cancelled PSUs”), shall be cancelled as of the Effective Time
without any consideration being payable by the Company, Parent, their affiliates
or otherwise and that from and following the Effective Time, the Executive will
have no further rights with respect to the Cancelled PSUs.

 

  6. If the Effective Time does not occur, this Amendment shall be void and of
no force and effect.

[Signature Page Follows]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Executive have executed this Amendment
on the day and year first above written.

 

EXECUTIVE

/s/ Daniel Gaudreau

Daniel Gaudreau ACTUATE CORPORATION By:  

/s/ Thomes E. McKeever

Name:   Thomas E. McKeever Title:   Senior Vice President, General Counsel

[Signature Page to Amendment]